Case 9:19-cv-81160-RS Document 153 Entered on FLSD Docket 02/14/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Civil No. 19-81160-CV-Smith/Matthewman

APPLE INC.,

- \ / Zz
Plaintiff, FILED BY K: YD.

 

vs.
FEB 14 2020

LAE, NOBLE
S. DIST. CT.

i WEB,

CORELLIUM, LLC,

  

 

 

 

 

Defendant. er

 

ORDER GRANTING IN PART AND DENYING IN PART CORELLIUM’S MOTION
FOR PROTECTIVE ORDER [DEs 81, 150-1]

THIS CAUSE is before the Court upon Defendant, Corellium, LLC’s (“Corellium”)
Motion for Protective Order (“Motion”) [DEs 81, 150-1']. This matter was referred to the
undersigned by United States District Judge Rodney Smith. See DE 32. Plaintiff, Apple Inc.
(“Apple”) has filed a response [DEs 108, 1107] to the Motion, and Corellium has filed a reply
[DE 114]. The Court held a hearing on the Motion on February 12, 2020, and February 13, 2020.

The Court imeorporates its Preliminary Statement Regarding Discovery Problems in This
Case contained in its prior Order at DE 144.

Because the parties resolved a portion of the dispute amongst themselves, at the time of
the hearing, the only remaining discovery requests at issue were Requests for Admission 83-95

from Apple’s Second Set of Requests for Admission to Defendant Corellium, LLC and Requests

 

’ Docket Entry 150-1 is the sealed version of the response, and Docket Entry 81 is the public version of the
response.
? Docket Entry 110 is the sealed version of the response, and Docket Entry 108 is the public version of the response.

1
Case 9:19-cv-81160-RS Document 153 Entered on FLSD Docket 02/14/2020 Page 2 of 3

for Production 88-89 from Apple’s Second Set of Requests for Production of Documents to
Defendant Corellium, LLC. See DE 140.

Upon careful review of Corellium’s Motion [DEs 81, 150-1], Apple’s response [DEs 108,
110], Corelltum’s reply [DE 114], counsel’s argument at the February 12, 2020, and February
13, 2020 discovery hearing, the relevancy and proportionality requirements of Rule 26(b)(1), and
the entire docket in this case, and as stated in open court, it is hereby ORDERED as follows:

1. Corellium’s Motion for Protective Order [DE 81] is GRANTED IN PART AND
DENIED IN PART.

2. On February 12, 2020, the parties agreed to a stipulation regarding Chris Wade which
limited this discovery dispute. The parties can address at the February 27, 2020
hearing whether or not the stipulation needs to be filed with the Court.

3. The parties agree that the dispute as to Request for Production 89 from Apple’s
Second Set of Requests for Production of Documents to Defendant Corellium, LLC,
is resolved in light of the stipulation and that the dispute as to Requests for Admission
83-95 from Apple’s Second Set of Requests for Admission to Defendant Corellium,
LLC, is resolved in light of the stipulation.

4. With regard to Request for Production 88 from Apple’s Second Set of Requests for
Production of Documents to Defendant Corellium, LLC, on or before February 24,
2020, Corellium shall file an amended response and produce all documents related to
any contract, arrangement, agreement, or informal understanding between Corellium
and the United States Government relating to or concerning the sale,

commercialization, or use of the Corellium Apple Product as defined on the record at
Case 9:19-cv-81160-RS Document 153 Entered on FLSD Docket 02/14/2020 Page 3 of 3

the February 12, 2020 hearing?..
DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the
Southern District of Florida, this [ f day of February, 2020.

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE

 

3 Corellium defined the Corellium Apple Product as including only those components of the Corellium Platform
that are responsible for handling iOS.
